
Execution Copy

 
Exhibit 10.1
 
EXCHANGE AGREEMENT
 
EXCHANGE AGREEMENT (the "Agreement"), dated as of January 6, 2011, by and among
Tri-Valley Corporation, a Delaware corporation, with offices located at 4550
California Avenue, Suite 600, Bakersfield, California 93309 (the "Company") and
each investor that is a signatory to this Agreement (the "Investors").
 
WHEREAS:
 
A. The Company entered into that certain Securities Purchase Agreement, dated as
of April 6, 2010 (the "Existing Securities Purchase Agreement"), pursuant to
which, among other things, the Investors purchased from the Company (i) the
Company's common stock, par value $0.001 per share (the "Common Stock"); and
(ii) a Series C warrant to initially acquire up to that number of additional
shares of Common Stock set forth opposite the Investors’ names in column (6) on
the Schedule of Buyers attached to the Existing Securities Purchase Agreement
(the "Investor Warrants.")
 
B. The Company and the Investors desire to enter into this Agreement, pursuant
to which, among other things, the Investors shall exchange the Investor Warrants
for 230,000 of shares of Common Stock (the "Exchange Shares").
 
C. The exchange of the Investor Warrants for the Exchange Shares are being made
in reliance upon the exemption from registration provided by Section 3(a)(9) of
the 1933 Act.
 
D. Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings ascribed to them in the Existing Securities Purchase
Agreement, as amended hereby.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Investors hereby agree as
follows:
 
1.  
EXCHANGE OF INVESTOR WARRANTS.

 
(a) Exchange.  Subject to satisfaction (or waiver) of the conditions set forth
in Sections 4 and 5 below, the Investor Warrants shall be exchanged for the
Exchange Shares.  In connection therewith, at the closing contemplated by this
Agreement (the "Closing"), the Investors shall surrender the Investor Warrants,
and the Company shall cause the Transfer Agent to credit the Exchange Shares to
each Investor's or its designee's balance account with the Depositary Trust
Company ("DTC") Fast Automated Securities Transfer Program.
 
(b) Closing Date.  The date and time of the Closing (the "Closing Date") shall
be 10:00 a.m., New York Time, on the date that is one Trading Day from the date
hereof, subject to notification of satisfaction (or waiver) of the conditions to
the Closing set forth in Sections 4 and 5 below (or such earlier date as is
mutually agreed by the Company and the Investors).  The Closing shall occur on
the Closing Date at the offices of Strasburger & Price, LLC, 600 Congress
Avenue, Suite 1600, Austin, Texas 78701.
 
 
 

--------------------------------------------------------------------------------

 
(c) Purchase Price.  The Exchange Shares shall be issued to the Investors in
exchange for the Investor Warrants and without the payment of any additional
consideration pursuant to Section 3(a)(9) of the 1933 Act.
 
2.  
REPRESENTATIONS AND WARRANTIES

 
(a) Investor Representations and Warranties.  Each Investor hereby represents
and warrants to the Company, but only as it relates to that Investor, as of the
date hereof and as of the Closing Date, as follows:
 
(i) Organization; Authority.  The Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and carry out its
obligations hereunder. The execution, delivery and performance by the Investor
of the transactions contemplated by this Agreement has been duly authorized by
all necessary action on the part of the Investor.  This Agreement has been duly
executed by the Investor, and when delivered by the Investor in accordance with
the terms hereof, will constitute the valid and legally binding obligation of
the Investor, enforceable against it in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies.
 
(ii) No Conflicts.  The execution, delivery and performance by the Investor of
this Agreement and the consummation by the Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment  or decree (including federal and state securities laws) applicable to
the Investor, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Investor to perform its obligations hereunder.
 
(iii) Ownership of Investor Warrants.  The Investor is the record and beneficial
owner of the Investor Warrants and will transfer and deliver to the Company at
the Closing valid title to the Investor Warrants, free from preemptive or
similar rights, taxes, liens, charges and other encumbrances.
 
2
 

--------------------------------------------------------------------------------

 
(b) Company Representations and Warranties.  The Company represents and warrants
to the Investors, as of the date hereof and as of the Closing Date as follows:
 
(i) Organization and Qualification.  Each of the Company and its Subsidiaries is
an entity duly organized and validly existing and in good standing under the
laws of the jurisdiction in which it is formed, and has the requisite power and
authorization to own its properties and to carry on its business as now being
conducted and as presently proposed to be conducted. Each of the Company and its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect.
 
(ii) Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Exchange Shares in accordance with the terms
hereof.  The execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby, including,
without limitation, the issuance of the Exchange Shares, have been duly
authorized by the Company's board of directors and no further filing, consent or
authorization is required by the Company, its board of directors or its
stockholders or other governing body. This Agreement has been duly executed and
delivered by the Company, and constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.
 
(iii) Issuance of Securities.  The issuance of the Exchange Shares is duly
authorized and upon issuance in accordance with the terms of this Agreement,
will be validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, taxes, liens, charges and other encumbrances with
respect to the issue thereof.
 
(iv) No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby (including, without limitation, the issuance of the Exchange Shares will
not (i) result in a violation of the Certificate of Incorporation (including,
without limitation, any certificates of designation contained therein) or other
organizational documents of the Company or any of its Subsidiaries, any capital
stock of the Company, or Bylaws, (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is
 
 
3
 

--------------------------------------------------------------------------------

 

a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including, without limitation, federal and state securities
laws and regulations and the rules and regulations of the Principal market)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected except, in
the case of clause (ii) or (iii) above, to the extent such violations that could
not reasonably be expected to have a Material Adverse Effect.
 
(v) Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with any court,
Governmental Entity or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under, or contemplated by, this Agreement in accordance with the terms hereof.
All consents, authorizations, orders, filings and registrations which the
Company is required to obtain at or prior to the Closing have been obtained or
effected on or prior to the Closing Date. Except as described in Schedule
2(b)(v), the Company is not in violation of the requirements of the NYSE Amex,
LLC, and has no knowledge of any facts or circumstances which could reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.
 
(vi) Disclosure.  The Company confirms that neither it nor any other Person
acting on its behalf has provided the Investors or their agents or counsel with
any information that constitutes or could reasonably be expected to constitute
material, nonpublic information.  The Company understands and confirms that the
Investors will rely on the foregoing representations in effecting transactions
in securities of the Company.  All disclosure provided to the Investors
regarding the Company and, its Subsidiaries, their business and the transactions
contemplated hereby, furnished by or on behalf of the Company is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not
misleading.  Each press release issued by the Company or its Subsidiaries during
the twelve (12) months preceding the date of this Agreement did not at the time
of release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
(vii) No Commissions.  No commission or other remuneration is paid or payable
directly or indirectly to any Person for effecting the transactions contemplated
by this Agreement.
 
4
 

--------------------------------------------------------------------------------

 
3.  
CERTAIN COVENANTS AND AGREEMENTS.

 
 
(a) Best Efforts.  Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 4 and 5 of this
Agreement.
 
(b) Disclosure of Transactions and Other Material Information.
 
(i) Press Release.  On or before 8:30 a.m., New York City time, on the first
Business Day following the date of this Agreement, the Company shall issue and
publicly disseminate a press release describing the terms of the transactions
contemplated by this Agreement (the “Press Release”).  From and after
dissemination of the Press Release, the Investors shall not be in possession of
any material, nonpublic information received from the Company, any of its
Subsidiaries or any of its respective officers, directors, employees or agents,
that is not disclosed in the Press Release.  The Company shall not, and shall
cause each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents, not to, provide the Investors with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the dissemination of the Press Release without the express
written consent of the Investors.  If any Investor has, or believes it has,
received any such material, nonpublic information regarding the Company or any
of its Subsidiaries, it shall provide the Company with written notice
thereof.  The Company shall, within two (2) Trading Days (as defined in the
Investor Warrants) of receipt of such notice, make public disclosure of such
material, nonpublic information.  In the event of a breach of the foregoing
covenant by the Company, in addition to any other remedy provided herein or in
the Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees or agents.  The Investors shall not have any liability to
the Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents for any such disclosure.  To the
extent that the Company or any of its or their respective officers, directors,
employees, stockholders or agents deliver any material, non-public information
to a Buyer without such Buyer's consent, the Company hereby covenants and agrees
that such Buyer shall not have any duty of confidentiality with respect to, or a
duty not to trade on the basis of, such material, non-public
information.  Subject to the foregoing, neither the Company, its Subsidiaries
nor the Investors shall issue any press releases or any other public statements
with respect to the transactions contemplated hereby other than the Press
Release; provided, however, that the Company shall be entitled, without the
prior approval of the Investors, to make any press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the Press Release and the 8-K Filing (defined below) and contemporaneously
therewith and (ii) as is required by applicable law and regulations (provided
that in the case of clause (i) the Investors shall be consulted by the Company
in connection with any such press release or other public disclosure prior to
its release).  Without the prior written consent of the Investors, neither the
Company nor any of its Subsidiaries or affiliates shall disclose the name of the
Investors in any filing, announcement, release or otherwise.
 
 
5
 

--------------------------------------------------------------------------------

 
(c) On or before 9:15 a.m., New York City time, on the first day following the
date of this Agreement on which the SEC’s EDGAR system is open to accept
submissions of electronic filings, the Company shall file a Current Report on
Form 8-K describing the terms of the transactions contemplated by this Agreement
in the form required by the 1934 Act and attaching this Agreement (and all
schedules to this Agreement) as exhibits to such filing (including all
attachments, the "8-K Filing").
 
(d) Section 3(a)(9).  The Company represents that the exchange of the Investor
Warrants for the Exchange Shares is being made in reliance upon the exemption
from registration provided by Section 3(a)(9) of the 1933 Act and agrees not to
take any position contrary to this Section 3(c).  The Company agrees to issue
freely tradable Exchange Shares without any restrictions and without any
restrictive legend.
 
4.  
CONDITIONS TO COMPANY'S OBLIGATIONS HEREUNDER.

 
The obligations of the Company to the Investors hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company's sole benefit and may be waived by the Company at any time
in its sole discretion by providing each of the Investors with prior written
notice thereof:


(a) The Investor shall have duly executed this Agreement and delivered the same
to the Company.
 
(b) {Left Blank Intentionally.}
 
(c) The representations and warranties of the Investor shall be true and correct
in all respects as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date which shall be true and correct as of such specified date), and
the Investor shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Investor at or
prior to the Closing Date.
 
5.  
CONDITIONS TO INVESTOR'S OBLIGATIONS HEREUNDER.

 
The obligations of each Investor hereunder are subject to the satisfaction of
each of the following conditions, provided that these conditions are for the
Investor's sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:


(a) The Company shall have duly executed this Agreement and delivered the same
to the Investor.
 
(b) The Company shall have caused the Transfer Agent to credit the Exchange
Shares to the Investor or its designee's balance account through the DTC Fast
Automated Transfer Program.
 
6
 

--------------------------------------------------------------------------------

 
(c) The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing (if applicable) of the Company and each of
its Subsidiaries in such corporation's jurisdiction of incorporation issued by
the Secretary of State or other comparable authority of such jurisdiction of
incorporation as of a date within 10 days of the Closing Date, or, in the case
of California, as soon thereafter as is reasonably practicable.
 
(d) From the date hereof to the Closing Date, (i) trading in the Common Stock
shall not have been suspended by the SEC or the Principal Market, and, (ii) at
any time prior to the Closing Date, trading in securities generally as reported
by Bloomberg L.P. shall not have been suspended or limited or threatened either
(A) in writing by the SEC or the Principal Market or (B) except as described in
Schedule 2(b)(v), by falling below the minimum listing maintenance requirements
of the Principal Market, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on the Principal
Market, nor shall a banking moratorium have been declared either by the United
States or New York State authorities nor shall there have occurred any material
outbreak or escalation of hostilities or other national or international
calamity of such magnitude in its effect on, or any material adverse change in,
any financial market which, in each case, in the reasonable judgment of the
Investor, makes it impracticable or inadvisable to consummate the transactions
contemplated by this Agreement.
 
(e) The Company shall have delivered to the Investor a certificate, in the form
reasonably acceptable to the Investor, executed by the Secretary of the Company
and dated as of the Closing Date, as to (i) the resolutions as adopted by the
Company's board of directors approving the transactions contemplated hereby in a
form reasonably acceptable to the Investor, (ii) the Certificate of
Incorporation and (iii) the Bylaws of the Company, each as in effect at the
Closing.
 
(f) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that were made as of a specific date,
which shall be true and correct as of such specific date) and the Company shall
have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. The
Investor shall have received a certificate, executed by the Chief Executive
Officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by the Investor in
the form reasonably acceptable to the Investor.
 
(g) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the issuance of the Exchange
Shares.
 
(h) There shall have been no Material Adverse Effect with respect to the Company
since the date hereof.
 
(i) {Left Blank Intentionally.}
 
7
 

--------------------------------------------------------------------------------

 
(j) The Company shall have delivered to the Investor such other documents
relating to the transactions contemplated by this Agreement as the Investor or
its counsel may reasonably request.
 
6.  
DELIVERY OF WARRANTS

 
The Investors shall deliver to the Company the Investor Warrants for
cancellation within five Trading Days after the Closing Date.
 
7.  
TERMINATION OF EXISTING SECURITIES PURCHASE AGREEMENT

 
Upon completion of the exchange contemplated by this Agreement, the Existing
Securities Purchase Agreement, including the covenants of the Company and the
Investors under Section 4 of the Existing Securities Purchase Agreement, shall
terminate.
 
8.  
TERMINATION.

 
In the event that the Closing does not occur with respect to an Investor on or
before five (5) Business Days from the date hereof due to the Company's or the
Investor's failure to satisfy the conditions set forth in Sections 4 and 5
hereof (and the nonbreaching party's failure to waive such unsatisfied
conditions(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date without liability of any party to any other party.  Upon such termination,
the terms hereof shall be null and void and the parties shall continue to comply
with all terms and conditions of the Transaction Documents, as in effect prior
to the execution of this Agreement.


9.  
MISCELLANEOUS.

 
(a) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(b) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(c) Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
8
 

--------------------------------------------------------------------------------

 
(d) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(e) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(f) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(g) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(h) Entire Agreement; Effect on Prior Agreements; Amendments.  Except for the
Transaction Documents (to the extent any such Transaction Document in effect
prior to this Agreement is not amended by this Agreement), this Agreement
supersedes all other prior oral or written agreements between the Investor, the
Company, their affiliates and Persons acting on their behalf with respect to the
matters discussed herein, and this

 
 
9
 

--------------------------------------------------------------------------------

 

Agreement and the instruments referenced herein contain the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically set forth herein or therein, neither the Company nor the
Investor makes any representation, warranty, covenant or undertaking with
respect to such matters.  No provision of this Agreement may be amended other
than by an instrument in writing signed by the Company and the Investor.  No
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought.  The Company hereby represents and
warrants as of the date hereof and covenants and agrees from and after the date
hereof until the expiration of forty-five (45) days from the Closing, that none
of the terms offered to any other holder of the Investor Warrants relating to
the exchange, amendment or early exercise thereof (the “Future Warrant
Agreement”) is or will be more favorable to such person than those provided to
the Investor and this Agreement shall be, without any further action by Investor
or Company, deemed amended and modified in an economically and legally
equivalent manner such that the Investor shall receive the benefit of the more
favorable terms contained in such Future Warrant Agreement and issued and/or
paid any such more favorable consideration.
 
(i) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 
If to the Company:


Tri-Valley Corporation
4550 California Avenue, Suite 600
Bakersfield, California 93309
Telephone: 661-864-0500
Facsimile: 661-864-0600
Attention: John Durbin


 
With a copy (for informational purposes only) to:



Strasburger & Price, LLP
600 Congress Avenue, Suite 1600
Austin, Texas 78701
Telephone: 512-499-3600
Facsimile: 512-499-3660
Attention: Lee Polson


 
If to an Investor, to its address and facsimile number set forth on the Schedule
of Buyers attached to the Existing Securities Purchase Agreement,
 
10
 

--------------------------------------------------------------------------------

 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(j) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns in
accordance with the terms of the Existing Securities Purchase Agreement.
 
(k) Survival.  Unless this Agreement is terminated under Section 6, the
representations and warranties of the Company and the Investors contained herein
and the agreements and covenants set forth herein shall survive the Closing and
the delivery and exercise of Securities, as applicable.  Each Investor shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.
 


 
[Signature Page Follows]

 


 
11 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Consent, Amendment and Exchange Agreement to be duly
executed as of the date first written above.
 


 
COMPANY:
 
TRI-VALLEY CORPORATION
By:      _________________________________
Name: Maston N. Cunningham
Title:  President and Chief Executive Officer
 


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Amendment and Exchange Agreement to be duly executed as
of the date first written above.
 


 
INVESTOR:
 
RGC PB LTD
 
 
By:  ________________________
Name:  ______________________
Title:  _______________________
 



INVESTOR:
 
RAMIUS NAVIGATION MASTER FUND LTD
 
 
By:  ________________________
Name:  ______________________
Title:  _______________________
 




 
 

--------------------------------------------------------------------------------

 

EXCHANGE AGREEMENT
 
DISCLOSURE SCHEDULE
 


 
Schedule 2(b)(v)
 


 
On July 2, 2010, AMEX notified the Company that the Company was not in
compliance with AMEX’s continued listing standards for the three month period
ended March 31, 2010, because the Company’s stockholders’ equity was less than
$6,000,000 and the Company had experienced losses from continuing operations
and  net losses in its five most recent fiscal years.  The Company’s trading
symbol has been appended with the indicator (.BC) to signify such noncompliance
for trades reported on the "consolidated tape," which is an electronic service
that provides last sale and trade data throughout the day for stocks listed on
exchanges.
 
If the Company is unable to regain compliance with AMEX continued listing
standards, the Company’s common stock could be delisted from AMEX.
 
On August 2, 2010, the Company submitted a plan to regain compliance with
Section 1003(a)(iii) of the Company Guide.  On October 5, 2010, NYSE Amex
notified us that it had accepted our plan and had granted an extension until
March 31, 2011, for continued listing of our common stock and for us to regain
compliance with the continued listing standards.


 


 





